UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                         _____________________

                             No. 01-20897
                           Summary Calendar
                        _____________________

                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                versus

                        OSCAR ANTONIO SANTOS,

                                                  Defendant-Appellant.


           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-01-CR-259-1)

                            April 30, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Oscar Antonio Santos appeals his sentence following his guilty

plea to:       conspiracy to commit mail theft, 18 U.S.C. § 371;

unlawful possession of stolen mail, 18 U.S.C. §§ 2 & 1708; unlawful

possession of a counterfeited United States Postal Service key, 18

U.S.C. §§ 2 & 1704; and illegal reentry after deportation, 8 U.S.C.

§ 1326.    He challenges upward adjustments imposed pursuant to




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
U.S.S.G. § 3C1.1 (obstruction of justice) and § 3B1.4 (use of minor

to commit offense).

      “A district court’s finding that a defendant has obstructed

justice under section 3C1.1 is a factual finding and thus, reviewed

for clear error.”    United States v. Storm, 36 F.3d 1289, 1295 (5th

Cir. 1994), cert. denied, 514 U.S. 1084 (1995).             The finding that

Santos obstructed justice when he misrepresented his identity and

personal   history    to    the   probation      officer   was    not    clearly

erroneous.    Santos       maintains   his   misrepresentations         were   not

material; but, “a defendant’s personal history is always pertinent

to sentencing; the court must know whom it is sentencing in order

to sentence properly”. United States v. Montano-Silva, 15 F.3d 52,

53 (5th Cir. 1994) (per curiam).

      Assuming arguendo error in the application of the U.S.S.G. §

3B1.4 enhancement, it was harmless; the enhancement did not affect

the   applicable   Guideline      range    and   the   record    indicates     the

district court would have imposed the same sentence regardless.

See United States v. Johnson, 961 F.2d 1188, 1189-90 (5th Cir.

1992) (no remand required where error had no effect on applicable

Guideline range and record as a whole does not suggest sentence was

influenced by the error).

                                                                   AFFIRMED




                                       2